DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the restriction requirements, Applicant is required to elect one Species including corresponding claim(s) from Species A1 - A2, and another Species including corresponding claim(s) from Species B1 - B7.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species A1, said substrate, said TCO layer, said ETM layer, said perovskite layer, said HTM layer and said electrode layer are arranged in an n-i- p stack.
Species A2, said substrate, said TCO layer, said HTM layer, said perovskite layer, said ETM layer and said electrode layer are arranged in a p-i-n stack.

Upon election of a species above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species B1, said at least one passivating barrier layer is disposed (i) between said perovskite layer and said HTM layer.
Species B2, said at least one passivating barrier layer is disposed (ii) between said perovskite and said ETM layer.
Species B3, said at least one passivating barrier layer is disposed (iii) between said perovskite and said HTM layer, and between said perovskite layer and said ETM.
Species B4, said at least one passivating barrier layer is disposed (iv) between said TCO layer and said ETM layer, and between said ETM layer and said perovskite layer, and between said perovskite layer and said HTM layer.
Species B5, said at least one passivating barrier layer is disposed (v) between said substrate and said TCO layer, and between said TCO layer and said ETM layer, and between ETM layer and said perovskite layer, and between said perovskite layer and said HTM layer.
Species B6, said at least one passivating barrier layer is disposed (vi) between a pair of said ETM layers.
Species B7, said at least one passivating barrier layer is disposed (vii) between a pair of said HTM layers.

The above species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The common technical feature in all species is as follows: a hybrid organic-inorganic solar cell, comprising: a substrate;  a transparent conductive oxide (TCO) layer; an electron transport material (ETM) layer; a hole transport material (HTM) layer; at least one passivating barrier layer; a perovskite layer; and an electrode layer.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in ITO (Effects of Surface Blocking Layer of Sb2S3 on Nanocrystalline TiO2 for CH3NH3PbI3 Perovskite Solar Cells, provided by IDS). 
ITO teaches a hybrid organic-inorganic solar cell (see the solar cell in Fig. 2c), comprising: a substrate (see glass);  a transparent conductive oxide (TCO) layer (see FTO layer); an electron transport material (ETM) layer (see TiO2 layer); a hole transport material (HTM) layer (see CuSCN layer); at least one passivating barrier layer (see Sb2S3 layer); a perovskite layer (see Pb perovskite layer); and an electrode layer (see Au layer).

	Accordingly, the special technical feature linking all species does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726